Citation Nr: 0843196	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.  

2.	Entitlement to service connection under 38 U.S.C.A. § 1151 
for residuals of surgical repair for non-union left tibia 
with Lottes nail placement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The veteran had active service from July 1967 to February 
1970.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran maintains that his presumed exposure to Agent 
Orange during his service in Vietnam caused him to incur 
peripheral neuropathy.    

3.	The veteran's peripheral neuropathy did not manifest 
during the veteran's active military service or within one 
year of discharge from service.    

4.	The veteran's peripheral neuropathy is not related to 
service.  

5.	The veteran underwent VA surgery on his left lower 
extremity in July 1980.  

6.	The preponderance of the medical evidence of record 
indicates that the veteran's July 1980 VA surgery did not 
involve carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part.   


CONCLUSIONS OF LAW

1.	The veteran's peripheral neuropathy was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for residuals of July 1980 VA surgery on 
the left lower extremity, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for leg 
and neurological disorders.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the veteran in several letters 
dated between January 2001 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the veteran of the elements of his claims and of the evidence 
needed to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification to the veteran prior to 
the initial adjudication of his claims in October 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006.  See Mayfield and Dingess/Hartman, both 
supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran as a result of the untimely 
notice here has been rebutted by the record, and that 
proceeding with a final decision is appropriate.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims here.  As such, no effective 
date or rating will be assigned for the claims at issue.  
Moreover, in accordance with Mayfield, VA readjudicated the 
veteran's claims in the June 2006 and March 2007 Supplemental 
Statements of the Case of record.  As such, the untimely 
notice in this matter is harmless error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA provided the veteran with a compensation 
examination for his claim to service connection under 
38 U.S.C.A. § 1151.  And VA sought and received a medical 
expert opinion from the Veterans Health Administration (VHA 
opinion) regarding the veteran's service connection claim 
under 38 U.S.C.A. § 1151.  

The Board notes that VA did not provide the veteran with 
compensation examination and opinion for his claim to service 
connection for peripheral neuropathy.  Nevertheless, the 
Board finds this acceptable under the VCAA given the current 
state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating his claim to service connection for peripheral 
neuropathy.  The medical evidence of record retrieved by the 
RO demonstrates that the veteran has this disorder.  
Conducting medical examination for diagnostic purposes would 
serve no purpose here.  

Moreover, the record indicates that the veteran's peripheral 
neuropathy did not manifest during service, or during an 
applicable presumptive period following service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Conducting medical 
examination for purposes of rendering a nexus opinion would 
serve no purpose therefore - the evidentiary foundation for a 
medical nexus opinion is lacking.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating his service connection 
claim for peripheral neuropathy.  See 38 U.S.C. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both 
supra.  

With regard to VA's duty to obtain relevant medical records, 
the Board notes the September 2007 argument of record, from 
the veteran's representative, that VA should obtain 
additional hospital records in this matter.  In the written 
presentation to the Board, the representative argues that VA 
failed in its duty to assist by not obtaining quality 
assurance records from the VA Medical Center.  VA's medical 
quality-assurance program consists of systemic health care 
reviews carried out by or for VA for the purpose of improving 
the quality of medical care or improving the utilization of 
health care resources in VA medical facilities.  Such data 
may relate to the structure, process or outcome of health 
care provided by VA.  See 38 U.S.C.A. § 17.500(c).  Under 38 
U.S.C.A. § 5705, records created as part of the medical 
quality-assurance program are confidential and access is 
limited.  The regulations at 38 C.F.R. §§ 17.500, 17.511 
explain the provisions for maintaining confidentiality and 
limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
appellant's representative also has not presented any 
convincing argument as to how quality assurance reports would 
be relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim to Service Connection for Peripheral 
Neuropathy

The veteran maintains that he incurred peripheral neuropathy 
as a result of exposure to Agent Orange during service in the 
Republic of Vietnam.  In the October 2002 rating decision on 
appeal, the RO denied the veteran's claim.  For the reasons 
set forth below, the Board agrees with that decision.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record does not preponderate against the 
veteran's claim that he currently has peripheral neuropathy.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  A January 2000 private medical report notes a 
diagnosis of neuropathy.  A March 2000 private medical report 
found examination results "most consistent with a peripheral 
nervous system lesion affecting the left leg."  A November 
2000 report from the Social Security Administration states 
that the veteran had been diagnosed with peripheral 
neuropathy.  A July 2001 statement from the veteran's spouse 
attests to the veteran's pain from peripheral neuropathy.  A 
January 2001 private medical report noted an assessment of 
"neuropathy."  A November 2001 private physician's letter 
notes a "history" of peripheral neuropathy.  A July 2006 
private medical report reflects a diagnosis of peripheral 
vascular disease.  And a September 2006 private 
electromyography report notes a tibial nerve injury.  Based 
on the totality of this evidence, the Board finds the 
evidence in equipoise on the issue of whether the veteran has 
peripheral neuropathy.  As such, in applying VA's doctrine of 
reasonable doubt, the Board finds the veteran with a current 
peripheral neuropathy disorder.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Nevertheless, the Board finds presumptive service connection 
for peripheral neuropathy based on exposure to Agent Orange 
unwarranted under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 
3.309.  Although the record demonstrates that the veteran 
served in the Republic of Vietnam in the late 1960s, the 
record does not indicate that he developed peripheral 
neuropathy while in Vietnam, within one year of his service 
there, or within one year of leaving active service in 
February 1970.  See 38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).  
Indeed, the medical evidence of record demonstrates that the 
veteran's peripheral neuropathy was first diagnosed many 
years after discharge from service.  The veteran's service 
medical records are negative for this disorder.  His February 
1970 discharge reports of medical examination and history are 
negative for peripheral neuropathy, or for any neurological 
symptoms or disorders.  And February 1977 reports of medical 
examination and history (executed pursuant to reserve 
service) are negative for a neurological disorder.  

Based on the evidence of record, the Board finds that the 
veteran is not entitled to a presumption of service 
connection based on exposure to herbicides during service.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides, his claim of service connection must still be 
reviewed to determine whether service connection can be 
established on a direct basis, or under other presumptions 
noted under 38 C.F.R. §§ 3.307, 3.309(a).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Certain disorders, to include certain neurological disorders, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Again, in this matter, the Board has found that the record 
does not preponderate against the veteran's claim that he has 
peripheral neuropathy.  See Alemany, supra.  But, as 
demonstrated earlier, the evidence is equally clear that he 
did not manifest this disorder while in service, did not 
manifest this disorder within a year after service, and did 
not manifest a continuity of symptomatology indicative of 
this disorder in the first several years following discharge 
from service in February 1970.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a); Pond, 12 Vet. App. at 346.  

Private medical evidence dated throughout the 1980s and 
1990s, which reflects the veteran's treatment for various 
orthopedic disorders to include neurological symptomatology 
associated with a lower back disorder, does not note a 
diagnosis of peripheral neuropathy.  And the earliest medical 
evidence of the veteran's peripheral neuropathy is dated in 
private medical evidence dated in the early 2000s, over 30 
years after discharge from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Board notes 
moreover that the veteran did not claim service connection 
for peripheral neuropathy until December 2000, which is also 
over 30 years following service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  

With regard to the third element of Pond, the Board notes 
that no medical nexus evidence of record attributes the 
veteran's peripheral neuropathy to his service.  See Pond, 
supra.  

In assessing the evidence of record vis a vis the third 
element of Pond, the Board noted several statements of record 
from medical professionals, which warrant discussion.  A May 
2000 private medical report attributes myofacsial pain 
syndrome to agent orange exposure.  An August 2000 private 
medical report notes chronic pain "questionably secondary to 
agent orange."  And a November 2001 private medical report 
notes a history of several disorders to include peripheral 
neuropathy, and describes the veteran's health situation in 
general as "a case of agent orange."  

The Board has reviewed this evidence closely.  But the Board 
finds this evidence to be unpersuasive and of limited 
probative value.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  

First, none of these statements reflects an actual diagnosis 
of peripheral neuropathy, or specifically relates peripheral 
neuropathy to service, or to Agent Orange exposure.  Rather, 
the statements relate pain and myofascial disorders to agent 
orange exposure.  Second, none of the examiners indicated 
that he reviewed the claims file.  Rather, each relied on the 
veteran's history in formulating his own opinion on 
causation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based on the recitations of a claimant) and Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data 
or other rationale should accompany medical opinion).  Third, 
the August 2000 private examiner's opinion amounts to mere 
speculation - he did not address the issue of probability in 
stating that the veteran's disorder was "questionably 
secondary to agent orange."  As such, these statements 
cannot be construed as medical nexus evidence in this 
particular matter.  See Pond, supra.     

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
- the statements from private medical professionals 
attributing pain disorders to agent orange exposure, do not 
preponderate against the fact that the veteran did not 
develop peripheral neuropathy until over 30 years after 
service.  See Maxson, supra.  

As such, the Board finds service connection unwarranted for 
peripheral neuropathy on either a direct or a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.    

III.  The Claim to Service Connection under 38 U.S.C.A. 
§ 1151

The veteran claims service connection under 38 U.S.C.A. 
§ 1151 for a left lower extremity disorder.  He maintains 
that his current left lower extremity disorder relates to 
July 1980 VA surgery.  

The record shows that the veteran injured his left lower 
extremity in a November 1979 motorcycle accident.  Medical 
evidence indicates that he sustained a fracture of the mid 
shaft of the left tibia.  Initially, the veteran received 
treatment for his injury at a private hospital.  Due to 
complications with his treatment there, the veteran sought 
and received treatment from VA in July 1980.  In particular, 
the veteran sought resolution of non-union of his tibia.  The 
record shows that VA surgically inserted a Lottes nail to fix 
the fractured tibia.  A July 1980 VA surgery report indicates 
that the veteran had one intraoperative complication relating 
to the insertion and placement of the Lottes nail.  The 
veteran maintains that, as a result of the initial 
misplacement of the nail, the VA surgical procedure was 
negligent and resulted in residuals he currently experiences 
in his lower left extremity.  In the October 2002 rating 
decision on appeal, the RO denied the veteran's claim.  For 
the reasons set forth below, the Board agrees with that 
decision.  

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. § 
3.361 (2008).

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

In this matter, the medical evidence demonstrates that the 
veteran has a current disorder involving his left tibia.  The 
April 2008 VHA opinion of record notes pain, discoloration, 
and swelling near the site of the veteran's original fracture 
and surgery.  A September 2006 VA compensation examination 
report of record notes a tibial nerve disorder which causes 
altered gait and, secondarily, osteoarthritic changes in the 
left lower extremity and hip areas.  This examiner also noted 
muscle atrophy, tenderness, a superficial small hernia, 
swelling, and decreased range of motion in the left lower 
extremity.  And the July 1980 VA surgery report of record 
notes insertion of hardware, a bone graft from the ileum to 
the tibia, and the subsequent scar from the surgery.  As 
such, the record shows that the veteran has a current left 
lower leg disorder, some of which comprises residuals of his 
VA surgery (e.g., scar).        

The preponderance of the medical evidence shows, however, 
that the veteran's VA treatment did not involve carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, and that the 
veteran's residuals were reasonably foreseeable complications 
of the VA surgery on his left lower extremity.  See 
38 U.S.C.A. § 1151; see also Alemany, supra.     
 
The relevant medical evidence of record addressing the issues 
of fault and foreseeability consists of the April 2008 VHA 
opinion and its May 2008 addendum, the September 2006 VA 
compensation examination report, and an April 2002 statement 
from a VA physician.  

The VHA examiner stated that the veteran's current 
complications relate not to his VA surgery but to his 
original motorcycle accident and tibia fracture.  As support, 
the examiner noted that the medical evidence of record 
indicates that the veteran did not seek medical treatment for 
his disorder between his 1980 VA surgery and April 1990, when 
he complained of left ankle pain and burning in his left 
ankle and heel.  The examiner also noted that an August 1988 
private x-ray report noted no significant degenerative 
arthritis in the lower left extremity, and noted that the 
hardware was in good position, and that the tibial fracture 
was well healed.  In direct response to the veteran's claim 
of negligence, the examiner stated that the medical evidence 
did not indicate that the VA surgery was improperly done.  He 
stated that the veteran healed well following his VA surgery, 
and found the veteran's complaints of discomfort to be "not 
unusual" given the injury, surgery, and subsequent scar 
tissue near the veteran's fracture site.  The examiner noted 
moreover that the veteran's lower extremity pain could relate 
to other factors, such as long periods of walking and 
standing.  Finally, in his VHA addendum opinion, the examiner 
stated that the veteran had no residuals from his VA surgery, 
and that his current left lower extremity disorder should be 
attributed to his original fracture.  

The VHA opinion is consistent with the other evidence of 
record to the extent that it finds no VA fault and finds the 
veteran's symptomatology to be foreseeable given his fracture 
and surgery.  The September 2006 VA examiner attributed the 
veteran's current disorder to moderate distal peroneal and 
tibial nerve injury.  This disorder did not find VA fault in 
VA's treatment of the veteran.  And the April 2002 VA 
physician stated that the veteran's disorder was a "usual 
complication" of his surgery.  This physician also indicated 
that the VA surgery did not cause any "permanent damage" to 
the left lower extremity.  The Board notes that a December 
1997 letter from the veteran's private neurologist supports 
this view.  The private physician found the veteran, upon 
sensory examination, with normal and symmetrical lower limbs.  

Based on this medical evidence, and on the lack of evidence 
of record to the contrary, the Board finds that the medical 
evidence of record preponderates against the veteran's claim 
to service connection for a left lower extremity disorder.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; see also Alemany, 
supra.  As such, the record lacks competent evidence 
supporting the veteran's 1151 claim.  38 U.S.C.A. § 1151.  

The Board notes that it has reviewed the veteran's 
statements, and the statement from his spouse.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)



ORDER

1.	Entitlement to service connection for peripheral 
neuropathy is denied.  

2.	Entitlement to service connection under 38 U.S.C.A. 
§ 1151, for residuals of surgical repair for non-union left 
tibia with Lottes nail placement, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


